 1   Erika Bailey Drake (SBN 248034)
     edrake@drakeanddrake.com
 2   Roger D. Drake (SBN 237834)
 3   rdrake@drakeanddrake.com
     DRAKE & DRAKE, P.C.
 4
     23679 Calabasas Road, Suite 403
 5   Calabasas, California 91302
 6
     Telephone: 818.438.1332
     Facsimile: 818.475.1880
 7   Attorneys for Plaintiff
 8
 9
                            UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
     STEVE ADAMS,                         )
12                                        ) CASE NO.: 2:17-cv-08724-JC
13         Plaintiff,                     )
                                          )
14   v.                                   )
15                                        ) ORDER
     NANCY A. BERRYHILL, Acting           ) AWARDING EAJA FEES
16
     Commissioner of Social Security,     )
17                                        )
18         Defendant.                     )
                                          )
19
20         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
21
           IT IS ORDERED that EAJA fees are awarded in the amount of THREE
22
     THOUSAND THREE HUNDRED DOLLARS AND 00/100 ($3,300.00) subject to
23
     the terms of the stipulation.
24
25   DATED: April 15, 2019                           /s/
26                                        HON. JACQUELINE CHOOLJIAN
                                          UNITED STATES MAGISTRATE JUDGE
27
28



                                            -1-
